Citation Nr: 0926276	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to a service-connected low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) on an extraschedular basis.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from October 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  

In August 2006, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

As will be explained below, the Board finds that the criteria 
have been met for referral to the Director, Compensation and 
Pension Service, for consideration of entitlement to TDIU on 
an extraschedular basis.  See 38 C.F.R. § 4.16 (2007).  This 
issue addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's depression was not incurred in active 
service and was not caused or aggravated by his service-
connected low back disability.

3.  Service connection is in effect for a low back disability 
associated with lateral instability of the right knee, 
evaluated as 40 percent disabling effective March 19, 1993; 
post-traumatic arthritis of the right knee, evaluated as 
10 percent disabling effective August 4, 1979; lateral 
instability of the right knee, evaluated as 10 percent 
disabling effective September 12, 2000; right sciatic 
neuropathy associated with a low back disability, evaluated 
as 10 percent disabling effective September 23, 2002; and for 
a post-operative cyst removed from the penis, evaluated as 
zero percent disabling effective August 4, 1979; the 
Veteran's combined disability rating for compensation is 
60 percent effective September 23, 2002.

3.  The Veteran's disability warrants extraschedular 
consideration by the Director, Compensation & Pension 
Service.


CONCLUSIONS OF LAW

1.  Depression was not incurred in active service; it was not 
caused or aggravated by a service-connected low back 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2008); 
38 C.F.R. § 3.310 (2005).

2.  The Veteran's TDIU claim warrants referral to the 
Director, Compensation & Pension Service, for consideration 
of entitlement to TDIU on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in August 2003 and September 2006, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed depression to 
active service, evidence showing that he was precluded from 
securing and maintaining gainful employment by reason of his 
service-connected disabilities, and noted other types of 
evidence the Veteran could submit in support of his claims.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for depression, 
including as secondary to a service-connected low back 
disability.  The evidence also warrants referral of the 
Veteran's TDIU claim to the Director, Compensation and 
Pension (C&P) Service, for extraschedular consideration.  
Thus, any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in the September 2006 VCAA 
notice letter and in December 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
response to all of this notice, the Veteran notified VA in 
May 2009 that he had no more information or evidence to 
submit in support of his claims.  Thus, the Board finds that 
VA met its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's service 
connection claim for depression is being denied, and because 
his TDIU claim is being referred to the Director, C&P 
Service, for extraschedular consideration, any question as to 
the appropriate disability rating or effective date is moot 
and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file, including the Veteran's Social 
Security Administration (SSA) records and SSA disability 
benefits award decision and award letter.  Accordingly, the 
Board concludes that a remand to obtain SSA records is not 
required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

The Veteran has submitted multiple voluminous statements to 
VA to the effect that he is totally unemployable.  The 
Veteran also has contended that, because the Social Security 
Administration (SSA) found him unemployable, VA is required 
to reach the same determination (i.e., that the Veteran is 
unemployable) and award him a TDIU.  The Veteran also has 
complained bitterly in these statements that VA has been 
unusually tardy in adjudicating his claims.  The Board 
observes that consideration of the voluminous evidence 
submitted by the Veteran (which often contains duplicate 
copies of medical records already associated with his claims 
file), and the frequency with which the Veteran has 
corresponded with VA (at least once or twice a month since he 
filed his appeal), has delayed the adjudication of his 
claims.  The Board also observes that VA is not bound by any 
determination reached by SSA and, in fact, a review of the 
Veteran's SSA records shows that SSA initially determined in 
February 1998 that he was not disabled due to his back 
disability.  SSA subsequently reversed itself and found that 
the Veteran was disabled, in part, due to his back disability 
in March 1999.  Again, the Board notes that VA is not bound 
by any determination reached by SSA.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  With respect to the 
Veteran's service connection claim for depression, the Board 
finds that the standards of McLendon are not met and a VA 
examination is not required.  Because the Veteran's TDIU 
claim is being remanded for referral to the Director, C&P 
Service, the Board finds that a remand for an examination to 
determine whether the Veteran is unemployable solely as a 
result of his service-connected disabilities also is not 
required.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred depression during 
active service, including as secondary to his service-
connected low back disability.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he was not 
treated for depression during active service.  At his 
enlistment physical examination in May 1975, he reported a 
history of nervous trouble which was related to his 
childhood.  The in-service examiner noted that the Veteran 
had no nervous trouble now.  Clinical evaluation was normal.  
At his separation physical examination in April 1979, the 
Veteran denied any history of nervous trouble.  Clinical 
evaluation was normal.  

The post-service medical evidence shows that, on VA 
outpatient treatment in August 1992, the Veteran specifically 
denied any psychiatric problems.

In October 1992, the Veteran complained of increased 
confusion and memory loss.  He reported that he could not 
focus on anything.  He also reported a history of 
approximately 5 head injuries in the prior 10 years with his 
last injury occurring in 1984 when he fell backward and hit 
his head on a hard surface and lost consciousness for a few 
seconds.  He did not seek medical attention at that time.  
The Veteran also reported that he "feels overwhelmed all the 
time."  The VA examiner noted that there were few objective 
findings to support the Veteran's complaints.  "I think 
there are several possibilities."  The assessment included 
questionable psychiatric problems.  

A review of the Veteran's SSA records shows that, in February 
1998, P.G.A., Ph.D., stated that the Veteran had been on 
antidepressant medications with good effects "but [his] main 
problem is physical/pain.  Interestingly, note a year ago 
[the Veteran] indicated he can be active even while 
[complaining of] pain as 10 out of 10."  Dr. P.G.A. stated 
that the Veteran's activities of daily living seemed within 
normal limits.  Dr. P.G.A. opined that the Veteran's alleged 
mood disorder was secondary to physical problems and was not 
severe.  It appears that Dr. P.G.A.'s opinion was the basis 
for SSA's initial denial of the Veteran's SSA disability 
benefits claim in February 1998.

In August 1998, the Veteran complained of increased feelings 
of depression.  He reported that he had been taking Zoloft 
"for at least a year and states that it is no longer helpful 
to him."  He reported a decreased appetite and losing about 
10 pounds recently.  He also reported getting about two hours 
of sleep a night.  He denied having any social activities or 
friends.  

In August 1999, the Veteran's complaints included depression.  
He stated that he was "at [the] end of [his] rope."  He 
reported increased tiredness, sleep disturbance, tearfulness, 
difficulty remembering things, and being in constant pain.  
Objective examination showed he was stable and fully 
oriented.  The assessment included depressive disorder.

As noted, the Veteran has submitted numerous voluminous 
statements to VA since filing his appeal in which he contends 
that he is depressed due to his service-connected low back 
disability.  He also has described multiple symptoms which he 
relates to his self-diagnosed depression.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
depression, including as secondary to a service-connected low 
back disability.  The Veteran's service treatment records 
show that he was not diagnosed as having depression during 
active service, including as secondary to his service-
connected low back disability.  Dr. P.G.A. concluded in 
February 1998 that the Veteran's "alleged" mood disorder 
was related to physical problems and was not severe; there is 
no diagnosis of depression in this private examiner's report 
to SSA which could be related to active service.  It appears 
that the Veteran first was diagnosed with depression in 
August 1999, or approximately 20 years after his separation 
from service in August 1979, when he was diagnosed as having 
depressive disorder.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service evidence dated subsequent to 
August 1999 shows no treatment for the Veteran's depression.  
More importantly, the VA examiner who diagnosed the Veteran 
as having depressive disorder in August 1999 did not relate 
it to active service or any incident of service, including as 
secondary to a service-connected low back disability.  In 
summary, there is no competent medical evidence linking 
depression to active service, including as secondary to a 
service-connected low back disability.  

Additional evidence in support of the Veteran's secondary 
service connection claim for depression is his own lay 
assertions.  As a lay person, however, the Veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
Veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the Veteran's lay statements are 
entitled to no probative value.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Thus, the Board finds that service connection for 
depression, including as secondary to a service-connected low 
back disability, is not warranted.

The Veteran also contends that he is entitled to TDIU on an 
extraschedular basis because his service-connected low back 
and right knee disabilities preclude him from securing or 
maintaining substantially gainful employment.

As noted, service connection is in effect for a low back 
disability associated with lateral instability of the right 
knee, evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5243, effective March 19, 1993; 
post-traumatic arthritis of the right knee, evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, DC 5010, 
effective August 4, 1979; lateral instability of the right 
knee, evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5257, effective September 12, 2000; right sciatic 
neuropathy associated with a low back disability, evaluated 
as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8520, 
effective September 23, 2002; and for a post-operative cyst 
removed from the penis, evaluated as zero percent disabling 
under 38 C.F.R. § 4.118, DC 7805, effective August 4, 1979.  
The Veteran's combined disability rating for compensation is 
60 percent effective September 23, 2002.  See 38 C.F.R. 
§ 4.25 (2007).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a Veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The United States Court of Appeals for Veterans Claims 
("Veterans Court") has held that the central inquiry in 
determining whether a Veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the Veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Veterans Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

On VA surgical consult in August 1997, the Veteran complained 
of right knee pain.  The VA examiner noted that the Veteran 
"has had multiple surgeries to his lower spine and is 
practically completely disabled because of his multiple low 
back surgeries as well as the primarily spondylolisthesis" 
which necessitated the back surgeries.  The VA examiner 
concluded that the Veteran "is completely disabled because 
of his back condition with a history of multiple surgeries 
including effusion and there is hardware present in the 
back."  This VA examiner also opined that, "[the Veteran] 
is completely disabled because of his lower back condition 
and also the fact that his right knee tends to give out.  
Much of this is probably related to the lower back 
condition."

The Veteran has submitted numerous lay statements to VA in 
which he contends that he is totally unemployable due to his 
service-connected disabilities.  He specifically contends 
that his right knee continues to give out on him and make it 
difficult to walk.  He also has contended that his service-
connected low back disability makes it difficult for him to 
stand or walk.

When he filed his TDIU claim in May 2000, the Veteran 
reported that he last had worked in 1996.  He also reported 
that he had become too disabled to work in March 1996 and had 
left his last job due to his service-connected right knee and 
low back disabilities.

The Board finds that there is evidence of record in this case 
that the Veteran is unemployable by reason of his service-
connected low back and right knee disabilities, although he 
does not meet the schedular criteria for TDIU.  The current 
40 percent rating assigned to the Veteran's service-connected 
low back disability contemplates forward flexion of the 
thoracolumbar spine limited to 30 degrees or less  See 
38 C.F.R. § 4.71a, DC 5243.  As the RO noted in its December 
2006 rating decision, the Veteran's flexion was limited to 
10 degrees in December 1996, to 40 degrees with pain in April 
2000, and to 30 degrees in May 2002.  The Veteran's private 
treatment records showed continued instability on flexion and 
extension of the lumbar spine.  The Veteran is in receipt of 
separate 10 percent ratings for right sciatic neuropathy 
associated with his service-connected low back disability and 
for right knee arthritis and lateral instability.  His 
service-connected right knee arthritis and instability also 
appear to have worsened.  Thus, the rating criteria do not 
contemplate the severity and symptomatology of the Veteran's 
service-connected low back and right knee disabilities.  

The Veteran has reported consistently that he is unable to 
secure and maintain substantially gainful employment due to 
his service-connected low back and right knee disabilities.  
Critically, the VA examiner concluded in August 1997 that the 
Veteran "is completely disabled because of his back 
condition with a history of multiple surgeries including 
effusion and there is hardware present in the back."  This 
VA examiner also stated, "[The Veteran] is completely 
disabled because of his lower back condition and also the 
fact that his right knee tends to give out.  Much of this is 
probably related to the lower back condition."  Thus, the 
Board finds that the claimant's exceptional disability 
picture exhibits other related factors such as marked 
interference with employment which merit consideration of his 
TDIU claim on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1).  As noted elsewhere, however, the Veteran's 
combined disability evaluation of 60 percent is insufficient 
to grant TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  
Given the foregoing, the Board finds that it was error for 
the RO not to refer the Veteran's claim of entitlement to 
TDIU to the Director, C&P Service, for extraschedular 
consideration pursuant to 38 C.F.R. § 4.16(b).  See 38 C.F.R. 
§ 4.16(b).  Because there is evidence that the Veteran is 
unemployable by reason of his service-connected low back and 
right knee disabilities, and because the Veteran's service-
connected disability does not meet the schedular criteria for 
TDIU, the Board finds that a claim of entitlement to TDIU on 
an extraschedular basis must be referred to the Director, C&P 
Service, for consideration.


ORDER

Entitlement to service connection for depression, including 
as secondary to a service-connected low back disability, is 
denied.

Referral to the Director, Compensation and Pension Service, 
for consideration of entitlement to a TDIU on an 
extraschedular basis is warranted.


REMAND

Having determined that the criteria have been met for 
consideration of entitlement to TDIU on an extraschedular 
basis, the Board directs the RO/AMC to refer this claim to 
the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 4.16(b).  See 38 C.F.R. § 4.16(b) 
(2008).

Accordingly, the case is REMANDED for the following action:

Refer the Veteran's claim of entitlement 
to a total disability rating based on 
individual unemployability (TDIU) on an 
extraschedular basis to the Director, 
Compensation and Pension Service, pursuant 
to the provisions of 38 C.F.R. § 4.16(b).  
The claims file must be provided for 
review.  All applicable laws and 
regulations should be considered.  A copy 
of any decision(s) by the Director, 
Compensation and Pension Service, must be 
included in the claims file. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


